Order filed, January 24, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00031-CV
                                 ____________

   PEDIATRICS COOL CARE, JOSE J. SALGUERO, M.D. PA, JOSE J.
     SALGUERO, MA, JENELLE ROBINSON, PA-C, AND ALLYN
               KAWALEK, RN, FNP-BC, Appellant

                                         V.

        GINGER THOMPSON, INDIVIDUALLY AND AS THE
    REPRESENTATIVE OF THE ESTATE OF AVERY WASHINGTON
         (DECEASED), AND BRAD WASHINGTON, Appellee


                     On Appeal from the 40th District Court
                              Ellis County, Texas
                         Trial Court Cause No. 88970


                                      ORDER

      The reporter’s record in this case was due January 23, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Michele McManus, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM